CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm in the Pre-Effective Amendment to the RegistrationStatement onFormN-1A of Loeb King Alternative Strategies Fund (“the Fund”)andtotheuseofouropinion datedSeptember 4, 2013on the statement of assets and liabilities and the related statement of operations as of August 19, 2013 of the Fund.Such financial statements appear in the Fund's Statement of Additional Information. BBD, LLP Philadelphia, Pennsylvania September 4, 2013
